Citation Nr: 0639676	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-05 411	)	DATE
	)
	)


THE ISSUE

Whether a February 4, 1998, Board of Veterans' Appeals 
(Board) decision that held that new and material evidence had 
not been submitted to reopen a claim for service connection 
for cervical and lumbar spine disability was clearly and 
unmistakably erroneous.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran had active service from February 1979 to June 
1983, at which time he was placed on temporary retirement due 
to disability.  He was permanently retired from active duty 
in April 1985.  

This case comes before the Board of Veterans' Appeals (the 
Board) on motion filed by the veteran in January 2005.  


FINDINGS OF FACT

1.  In a February 4, 1998, decision, the Board determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for cervical and lumbar 
radiculopathy.  

2.  The evidence does not show that the correct facts, as 
they were known at the time, were not before the Board or 
that the pertinent statutory or regulatory provisions were 
incorrectly applied in the February 4, 1998, Board decision.


CONCLUSION OF LAW

The February 4, 1998, decision in which the Board determined 
that new and material had not been submitted to reopen a 
claim for service connection for cervical and lumbar 
radiculopathy was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1403 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must address the effect of 
the Veterans Claims Assistance Act of 2000 (VCAA) in this 
claim.  The issue now before the Board is a legal challenge 
to a prior Board decision and does not involve acquiring or 
submitting any additional evidence.  Further, the Court has 
held that the VCAA is not applicable to clear and 
unmistakable error claims.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).


Legal Criteria

The Court has set forth a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  ( 1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has further stated that a CUE is a very specific 
and a rare kind of error.  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

Moreover, an alleged failure in the duty to assist may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier decision.  See Elkins v. Brown, 8 
Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 
384 (1994).

The regulations governing clear and unmistakable error in a 
decision of the Board appear at 38 C.F.R. §§ 20.1400-1411 
(2006).  Section 20.1403 provides:  

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error. It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

(b)  Record to be reviewed. -- (1) 
General. Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  (2) Special rule for Board 
decisions issued on or after July 21, 
1992.  For a Board decision issued on or 
after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents possessed by 
the Department of Veterans Affairs not 
later than 90 days before such record was 
transferred to the Board for review in 
reaching that decision, provided that the 
documents could reasonably be expected to 
be part of the record.  

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.  

(d)  Examples of situations that are not 
clear and unmistakable error -

(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an 
earlier diagnosis considered in a 
Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to 
assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Where a veteran served 90 days or 
more during a period of war and certain chronic diseases, 
including arthritis, become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

At the time of the 1998 Board decision, VA regulations 
provided that a final decision could not be reopened and 
reconsidered unless "new and material evidence" is presented.  
"New and material" evidence is that evidence which has not 
been previously submitted, which bears directly and 
substantially upon the specific manner under consideration, 
and which is neither cumulative nor redundant.  38 C.F.R. § 
3.156 (a) (1998).  


Analysis

In the present case, the RO denied service connection for 
cervical and lumbar radiculopathy in an unappealed July 1984 
rating decision.  The evidence associated with the claims 
folder at that time included service medical records 
documenting in-service motor vehicle accidents in July 1981 
and April 1982 and the report of April 1983 medical board 
proceedings that found the veteran unfit for military duty 
due to a psychogenic pain disorder.  Also of record were post 
service records noting current complaints of cervical and 
lumbosacral radiculopathy.  

Following the July 1984 rating action, the RO received 
additional post service medical records.  These records 
include records of an April 1984 private hospitalization that 
included X-rays findings showing no bony or soft tissue 
abnormalities of the cervical spine.  Also received were VA 
treatment records dated in 1984 and 1985 showing treatment 
for a variety of complaints including psychogenic pain 
disorder.

Thereafter, the RO determined, through rating action in March 
1987, that there was no new and material evidence to reopen 
the claim for service connection for cervical and lumbar 
radiculopathy.  The veteran was notified of this decision by 
letter in April 1987, but he did not perfect an appeal.

Thereafter, the veteran filed a claim to reopen in June 1993.  
By rating action in December 1993, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim.  The veteran appealed this decision to the Board.  

The Board issued a decision on February 4, 1998, finding that 
new and material evidence had not been submitted to reopen 
the previously disallowed claim for service connection for 
cervical and lumbar radiculopathy.  The Board considered the 
evidence associated with the claims folder since the March 
1987 rating action.  This additional evidence included 
private medical records showing treatment following a June 
1993 motor vehicle accident and the report of a August 1997 
VA examination.  After reviewing the claims folder, 
interviewing the veteran, and examining the veteran, the VA 
examiner opined that the veteran's degenerative changes in 
the cervical and lumbar spine did not result from an in-
service motor vehicle accident.  The Board member reviewed 
the evidence of record and determined that new and material 
evidence had not been submitted.  

In exercising judgment, the Board can and must analyze the 
evidence that was before the Board at the time of the 
decision.  See Hauck v Nicholson, 403 F.3d 1303 (2005).  
Here, the Board in February 1998 considered the evidence 
submitted since the 1987 rating action and determined that no 
new and material evidence had been submitted.  When faced 
with a request to determine whether CUE exits in a particular 
case, the Board may assume that at the time of the challenged 
decision, the Board had been aware of, and duly considered, 
extant law.

In reaching this decision, the Board notes that it was argued 
that the veteran had submitted evidence of neurological 
findings; evidence of which was not cumulative.  However, at 
the time of the prior decision, there was evidence in 1983 of 
cervical and lumbar irritability, which may have been due to 
discogenic disease.  Clearly, added evidence confirming 
cervical and lumbar spine neuropathy was cumulative and the 
prior decision of the Board was supportable.  

In the present case, the veteran has not identified any 
specific error, of fact or of law, that would call to the 
attention of later reviewers or that would compel the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  The Board notes that a mere disagreement as to how 
the facts were weighed or evaluated cannot be the basis for a 
valid claim of CUE.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996).

In summary, the veteran has not provided reasons as to why 
one would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result of the 
previous decision denying reopening of his claim would have 
been manifestly different but for an error.  Rather, he has 
raised a garden variety assertion of error that does not give 
rise to a valid claim of CUE. 


ORDER

The motion is dismissed without prejudice.



                       
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



